EXHIBIT 4.11 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April 16, 2010March 1, 2010, by and between Island Breeze International Inc.Island Breeze International Inc., a Delaware corporation, with headquarters located at 211 Benigno Blvd., Suite 201, Bellmawr, New Jersey 080311001 North America Way, Suite 201 (the “Company”), and (Insert) a Delaware corporation, with its address (Insert) (the “Buyer”). WHEREAS: A.The Company and the Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the rules and regulations as promulgated by the United States Securities and Exchange
